Citation Nr: 0832473	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bone growths under 
the nose, to include as a result of exposure to ionizing 
radiation.  

2.  Entitlement to service connection for chest pain and 
hypertension, to include as a result of exposure to ionizing 
radiation.  

3.  Entitlement to service connection for lung problems, to 
include as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for diabetic neuropathy 
and foot calluses (claimed as burnt lymph glands in the 
feet), to include as a result of exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel 


INTRODUCTION

The veteran had active service from January 1956 to November 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
determination of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 2007, the veteran appeared for a hearing before a 
Veterans Law Judge.  Unfortunately, the hearing was not able 
to be transcribed.  

In October 2007, the Board remanded this matter to afford the 
veteran an additional hearing.  The veteran appeared at a 
videoconference at the Cleveland RO in June 2008.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The Board notes that none of the claimed disabilities has 
been identified as a "radiogenic disease".  However, with 
regard to the issues of service connection for chest pain and 
hypertension and lung problems, the Board notes that the 
veteran was seen with complaints of chest pain in service.  
The veteran has reported having chest pain and breathing 
problems since service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As it relates to the issue of service connection for diabetic 
neuropathy and foot calluses (claimed as burnt lymph glands 
in the feet), the Board notes that in a September 2003 letter 
to the veteran, it was indicated that the veteran had 
participated in the VA Ionizing Radiation Registry Program, 
which was designed to provide help in assisting VA serve the 
veteran with regard to possible health problems that may have 
resulted from the radiation risk activity.  The health 
problems specifically noted at that time included peripheral 
neuropathy of the lower extremities, sensory neuropathy, and 
a skin rash of the feet with occasional redness and swelling.  
Based upon the September 2003 letter, there appears to be 
possible nexus to service.  That examination report is not of 
record.  The RO should attempt to obtain that report.  

On his March 2003 claim form, the veteran reported treated 
for the claimed lymph gland condition of his feet at Grant 
Hospital in Columbus, Ohio and for the bone growth under his 
nose by Dr. Kur at Ravenna Hospital in Ravenna, Ohio on June 
15, 1967.  Although an August 2003 Deferred Rating Decision 
noted that these records should be requested, no attempt to 
obtain those records was made.  The RO should attempt to 
obtain those records.  See 38 C.F.R. § 3.159 (2007). 

The veteran has not been afforded a VA examination as it 
relates to the above issues.  Based upon the above, the 
veteran should be afforded the appropriate VA examination(s) 
to determine the nature and etiology of any current 
disability manifested by the chest pain, bone growth of the 
nose and lung problems; hypertension; and neuropathy and/or 
foot calluses (claimed as burnt lymph glands in the feet).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder the examination 
report in connection with the veteran's 
participation in the VA Ionizing 
Radiation Registry Program (IRR), as 
noted in a September 2003 letter to the 
veteran.

2.  The RO should take the necessary 
steps to obtain and associate with the 
claims folder the records of Grant 
Hospital in Columbus, Ohio pertaining to 
the claimed foot disability and the 
records of Dr. Kur at Ravenna Hospital in 
Ravenna, Ohio dated in June, 1967 
pertaining to the claimed bone growth 
under his nose.

3.  Schedule the veteran for the 
appropriate VA examination(s) to 
determine the nature and etiology of any 
disabilities manifested by chest pain, 
bone growth of the nose and lung 
problems; hypertension; and neuropathy 
and foot calluses (claimed as burnt lymph 
glands in the feet.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review and 
the examiner should note review of the 
claims folder.  Following examination, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current disability 
manifested by chest pain bone growth of 
the nose or lung problems; 
hypertention;and neuropathy and foot 
calluses are related to the veteran's 
period of service, to include as a result 
of exposure to ionizing radiation.  
Rationale is requested for each opinion 
that is rendered.  

4.  After completion of the above, if any 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



